*77-/ff
                                ELECTRONIC RECORD




COA #      02-15-00074-CR                        OFFENSE:        0.06


           Ex parte Angel Ricky Espinoza
STYLE:     a/k/a Jose Ricky Angel Espinoza v.    COUNTY:         Parker

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    County Court at Law No. 1


DATE: 04/30/2015                  Publish: NO    TC CASE #:      CIV-14-0999




                        IN THE COURT OF CRIMINAL APPEALS


         Ex parte Angel Ricky Espino za a/k/a
STYLE:   Jose Ricky Angel Espinoza v                  CCA#:              Viim/&
         AP/>ELLWT\<=>                Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

      rReF<;<>&7>                                     JUDGE:

DATE:    /p/a.2[^ViS                                  SIGNED:                         PC:

JUDGE:     tM /MMd^^                                  PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD